Citation Nr: 0917887	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1974 to August 1978.  The record 
reflects he had additional periods of active duty for 
training (ACDUTRA) with the Marine Corps Reserve.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Providence, Rhode Island 
currently has original jurisdiction over the Veteran's claim.

Procedural history

In July 2004, the RO denied entitlement to service connection 
for PTSD.  The Veteran indicated his disagreement with the 
August 2005 decision in an October 2004 notice of 
disagreement (NOD).  A DRO conducted a de novo review of the 
claim and rendered a decision in a September 2005 statement 
of the case (SOC) which was unfavorable to the Veteran's 
claim.  The Veteran subsequently perfected an appeal as to 
this issue by filing a substantive appeal (a letter in lieu 
of a VA Form 9) in November 2005.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in Providence, 
Rhode Island in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

In October 2008, the Board determined that a medical opinion 
was necessary.  
See  38 C.F.R. § 20.901 (2008).  The resulting opinion was 
received by the Board in December 2008.

Issue not on appeal

In the above-mentioned July 2004 decision, the RO also denied 
a claim of total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  That issue is therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  The record does not include credible supporting evidence 
verifying the occurrence of most of the Veteran's claimed in-
service stressors. 

3.  The medical evidence of record indicates that the 
Veteran's verifiable stressors, learning second hand of the 
deaths of others, is not a sufficient PTSD stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 20, 2003, including a request for evidence 
"showing that your left shoulder disability following 
condition existed from military service to present time."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

In the November 2003 letter the RO requested specific details 
concerning the Veteran's claimed PTSD, and included a PTSD 
questionnaire.

The November 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original letter] 

The Board notes that a letter dated November 1, 2007 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced November 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the November 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the Veteran's claim was 
readjudicated in the January 2008 supplementary statement of 
the case (SSOC), following the issuance of the November 2007 
Dingess letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed PTSD.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (2), in-service stressors.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, complete personnel file and provided him with a VA 
examination.  Additionally, an IME opinion was obtained in 
December 2008.

Additionally, the RO has gone attempted to verify the 
Veteran's claimed stressors.  In particular, the RO attempted 
by facsimile, to verify one of the Veteran's stressors with 
the Marine Corps University Archive.  See a September 2005 
request for information from the Marine Corps University 
Archive.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008); see also Cohen, supra.

With respect to element (1), a current diagnosis of PTSD, the 
Veteran has been diagnosed with PTSD on several occasions.  
Accordingly, element (1) has been met.   With respect to 
element (3), the Board notes that the January 2004 VA C & P 
examiner opined that the Veteran's PTSD was as least likely 
as not caused by his claimed in-service stressors.   

With respect to element (2), the Veteran did not receive any 
decorations or awards indicative of combat status.  According 
to the Veteran's DD-214, his military occupational specialty 
(MOS) during service was communications center operator, 
which is not ordinarily associated with combat.  The 
Veteran's service personnel records and service treatment 
records are negative for any indication of combat status 
while in service.  

The Board finds that the Veteran did not engage in combat 
with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  
Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.  

The Veteran has identified several stressors.  First, the 
Veteran reported witnessing a helicopter crash that killed 38 
Marines in August 1976 in Okinawa, Japan.  The Veteran stated 
that he was " . . . supposed to be on" the helicopter and 
that he had "survivor guilt."  See March 2003 and October 
2003 VA treatment records and the May 2008 hearing transcript 
at page 3.  While the Veteran's personnel records indicate 
that he was stationed in Okinawa in August 1976, there is no 
objective evidence of a helicopter crash at the given time or 
place.  A November 2004 VA letter asked the Veteran to 
provide further information that would support his claimed 
stressor.  The Veteran has not done so.  

Second, a January 2004 VA C & P examination report reflects 
that the Veteran claimed to have been an uninjured witness to 
a helicopter crash in the Philippines in 1976 where he " . . 
. lost 39 fellow Marines."  See the January 2004 VA C & P 
examination report.  [The Board notes that this stressor 
statement is very similar to his first claimed stressor, a 
helicopter crash in Okinawa, Japan in August 1976 that 
purportedly killed 38 Marines.]  The Veteran's service 
personnel records are negative for any evidence that the 
Veteran was ever in the Philippines.  This discrepancy is 
further noted in the December 2008 IME report, discussed in 
greater detail below.  

Third, the Veteran asserted in a January 2004 VA PTSD 
questionnaire that a helicopter that he was aboard ran out of 
gas and crashed at El Toro Marine Corps Air Station in 
approximately January 1975.  See a January 2004 VA PTSD 
questionnaire.  As with the first stressor, there is no 
objective evidence of record verifying this helicopter crash.  

Fourth, the Veteran asserted on his January 2004 VA PTSD 
questionnaire that he was a part of a "top secret" U.S. 
Army mission supported by the French and Belgian Armies in 
Nancy, France between August 1986 and November 1986, during 
which a French Reserve General was assassinated.  The RO 
determined that this stressor was so vaguely reported that 
corroboration would be an impossibility. The Board observes 
that the Veteran never explained why a Marine Corps reservist 
would be involved in such an operation.  

Fifth, the Veteran claims that he witnessed the evacuation of 
Saigon in 1975 when he was stationed on the U.S.S. Coronado, 
U.S.S. Blue Ridge and U.S.S. Mount Whitney.  The Veteran 
claims that he saw many people " . . . trying in vain to get 
to the ship.  He also witnessed people clinging to evacuation 
helicopters and falling from them."  See a March 2003 VA 
treatment record, a March 2003 letter from his VA physician 
and January 2004 VA PTSD questionnaire.  However, there is no 
objective evidence that the Veteran was stationed on any of 
the three ships mentioned or that he was present to witness 
the evacuation of Saigon in 1975.  

In short, the Veteran's vague reports of alleged stressors at 
various times and at various places around the world have not 
been corroborated.  Such statements cannot satisfy 38 C.F.R. 
§ 3.304(f)(2).

The Veteran asserts two additional stressors, learning of the 
deaths of two "close friends".  [The Board will accept for 
the purposes of this decision that the two individuals in 
question were in fact close friends of the Veteran.]  The 
Veteran was not present to witness either death, nor does he 
so contend.  However, he contends that learning of these 
deaths caused his PTSD.  

The Veteran claims that he endured a stressor when his close 
friend, J.M. died after inhaling toxic fumes while mixing 
chemicals in 1980.  See the Veteran's November 2003 claim, 
the January 2004 VA C & P examination report, a January 2004 
VA PTSD questionnaire and the May 2008 hearing transcript at 
page 4.  A September 2005 e-mail notes that the Casualty 
Database at the CURR verified the death of J.J.M. in 1980.  
Likewise, the Veteran claims that a close friend, Sergeant 
Major D., was killed in the Beirut, Lebanon USMC barracks 
bombing in 1983.  See the Veteran's November 2003 claim and 
the May 2008 hearing transcript at page 4.  
This death has also been verified.

In essence, the crux of the Veteran's claim is that merely 
learning of the death of a friend is a stressor sufficient 
enough to cause PTSD.  In October 2008, the Board requested 
an opinion from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901 (2008) concerning that 
question.  Specifically, the board asked whether merely 
learning of the death of another is a stressor sufficient 
enough to cause PTSD and whether, in the present case, it is 
as least likely as not that the Veteran's diagnosed PTSD is 
related to his learning of the deaths of other Marines.  
  
The December 2008 VHA opinion stated that "The mere learning 
of the death of another, even a close friend, is not a 
stressor sufficient enough to cause PTSD."  
The VHA medical expert further opined that, ". . . this 
Veteran was not 'exposed' to a traumatic event.  There is no 
evidence of actual or threatened death, serious injury or 
threat to his physical integrity.  The Veteran was not 
'exposed' to the Index Trauma in question."  The VHA expert 
concluded that, "Mostly, this Veteran was diagnosed by his 
own self-report of exposure to traumata that he did not 
witness or experience and incidents of trauma that he learned 
of second hand."  

In sum, the Veteran has reported a number of unverifiable 
stressors from service.  As explained above, these cannot 
serve as a basis for the grant of service connection for 
PTSD.  With respect to the verifiable incidents, the deaths 
of two friends, the Veteran does not contend that he was 
present; rather, he merely learned sometime later of 
incidents in which his "friends" were killed.  The only 
medical opinion of record categorically states that learning 
of the death of another is not a sufficient PTSD stressor.  
The second element of 38 C.F.R. § 3.304(f) has not been 
satisfied and the Veteran's claim fails on this basis.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for PTSD have not been met.  
A preponderance of the evidence is against the Veteran's 
claim.  
The benefits sought on appeal are therefore denied.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


